UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7901


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER G. BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:08-cr-00590-CMC-11)


Submitted:   May 16, 2016                     Decided:   May 25, 2016


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter G. Brown, Appellant Pro Se.      Julius Ness Richardson,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Walter G. Brown appeals the district court’s order denying

his   motion        for   a     sentence     reduction       pursuant    to     18    U.S.C.

§ 3582(c)(2) (2012).              Generally, we review an order denying a

§ 3582(c)(2) motion for abuse of discretion.                         See United States

v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).                         We review de novo,

however, a district court’s determination of the scope of its

authority under § 3582(c)(2).                   United States v. Williams, 808
F.3d 253, 256 (4th Cir. 2015).                        Based on our review of the

record   and    relevant         legal     authorities,       we    conclude     that    the

district     court        did    not   err     in   determining       that      it    lacked

authority      to    grant      Brown’s      motion    for    a    sentence     reduction.

Accordingly, we affirm the district court’s order.                             We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in    the    materials      before     this    court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED




                                               2